UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period endedAugust 31, 2010 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number000-50643 GLOBAL ENTERTAINMENT CORPORATION (Exact name of registrant as specified in its charter) Nevada 86-0933274 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1esert Drive, Suite 301, Tempe, AZ (Address of principal executive offices) (Zip Code) (480) 994-0772 (Registrant’s telephone number, including area code ) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark if the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes xNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes o No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act): Yes oNo x At October 14, 2010, 6,646,062 shares of Global Entertainment Corporation common stock were outstanding. GLOBAL ENTERTAINMENT CORPORATION INDEX REPORT ON FORM 10-Q FOR THE QUARTER ENDED AUGUST 31, 2010 PART I. FINANCIAL INFORMATION Item 1.Financial Statements 3 Condensed Consolidated Balance Sheets – As of August 31, 2010 (Unaudited) and May 31, 2010 3 Condensed Consolidated Statements of Operations (Unaudited) – Three Months Ended August 31, 2010 and 2009 4 Condensed Consolidated Statements of Changes in Equity – Year Ended May 31, 2010 and Three Months Ended August 31, 2010 (Unaudited) 5 Condensed Consolidated Statements of Cash Flows (Unaudited) – Three Months Ended August 31, 2010 and 2009 6 Notes to Condensed Consolidated Financial Statements (Unaudited) 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 20 Item 3. Quantitative and Qualitative Disclosures about Market Risk 25 Item 4T. Controls and Procedures 25 PART II. OTHER INFORMATION Item 1. Legal Proceedings 26 Item 1A. Risk Factors 26 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 26 Item 3. Defaults upon Senior Securities 27 Item 4. Submission of Matters to a Vote of Security Holders 27 Item 5. Other Information 27 Item 6. Exhibits 27 2 PART I – FINANCIAL INFORMATION Item 1.Financial Statements GLOBAL ENTERTAINMENT CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS As of August 31, 2010 (Unaudited) and May 31, 2010 (in thousands, except share and per share amounts) August 31, May 31, ASSETS Current Assets: Cash and cash equivalents $ $ Accounts receivable, net of $194 allowance at August 31, 2010 and May 31, 2010 Prepaid expenses and other assets Total Current Assets Property and equipment, net 98 Accounts receivable Goodwill Other assets Total Assets $ $ LIABILITIES AND EQUITY Current Liabilities: Accounts payable $ $ Accrued liabilities Deferred revenues 86 Contractual obligation-currentportion 33 41 Notes payable - current portion 79 Total Current Liabilities Deferred income tax liability, net 5 5 Contractual obligation-long-termportion 27 35 Total Liabilities Commitments and Contingencies Equity: Global Entertainment Corporation Equity - Preferred stock - $.001 par value; 10,000,000 shares authorized; no shares issued or outstanding — — Common stock - $.001 par value; 50,000,000 shares authorized; 6,646,062shares issued and outstanding as of August 31, 2010 and as of May 31, 2010 7 7 Paid-in capital Retained deficit ) ) Total Global Entertainment Corporation Equity 20 Noncontrolling interest ) 12 Total Equity (Deficit) (8
